Order filed February 8, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00953-CV
                                   ____________

                     IN RE STEFANI BAMBACE, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              234th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-27762

                               EN BANC ORDER

      On October 31, 2018, relator Stefani Bambace filed a petition for writ of
mandamus asking this court to compel the Honorable Wesley Ward, the then-
presiding judge of the 234th District Court of Harris County, to vacate his September
17, 2018 order compelling arbitration of the action below (the “Arbitration Order”).
       On November 13, 2018, a panel of this court issued an opinion denying
relator’s petition for writ of mandamus. See In re Bambace, No. 14-18-00953-CV,
2018 WL 5914863, at *1 (Tex. App.—Houston [14th Dist.] Nov. 13, 2018, orig.
proceeding) (per curiam) (mem. op.). The panel consisted of Justices Donovan,
Wise, and Jewell.

       Judge Ward ceased to hold office on the trial court on January 1, 2019. The
Honorable Lauren Reeder is the successor judge of the 234th District Court. The
Honorable John Donovan ceased to hold office on this court on January 1, 2019.

       This court granted relator’s motions to extend time to file motions for
rehearing and en banc reconsideration, which relator timely filed on January 10,
2019. The panel DENIED the motion for rehearing, but the motion for en banc
reconsideration remains pending. Accordingly, this mandamus proceeding is still
pending. Texas Rule of Appellate Procedure 7.2 provides if a mandamus proceeding
is pending when the trial judge that is the subject of the proceeding ceases to hold
office, the court of appeals must abate the mandamus proceeding to allow the
successor judge to reconsider the original judge’s decision. See Tex. R. App. P.
7.2(b). We therefore ABATE this case until Judge Lauren Reeder has an opportunity
to reconsider the Arbitration Order and relator has provided this court with a record
showing the evidence and argument presented to Judge Reeder and her ruling on
reconsideration of the Arbitration Order, or relator moves to dismiss relator’s
petition for writ of mandamus as moot.

                                                             PER CURIAM 1

1
 The en banc court consists of Chief Justice Frost and Justices Christopher, Wise, Jewell, Bourliot,
Zimmerer, Spain, Hassan, and Poissant. Chief Justice Frost and Justices Christopher, Wise, and
Jewell dissent to the en banc court’s order of abatement and would not abate the case.